Case: 15-40986      Document: 00513641523         Page: 1    Date Filed: 08/17/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                    No. 15-40986                                  FILED
                                  Summary Calendar                          August 17, 2016
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

CYNTHIA BELTRAN,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:15-CR-222-2


Before JONES, WIENER, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Pursuant to a written plea agreement, Defendant-Appellant Cynthia
Beltran pleaded guilty to conspiracy to transport undocumented aliens. She
was sentenced to (1) eight months of imprisonment and (2) three years of
supervised release. The sole issue raised on appeal is whether Beltran’s eight-
month term of imprisonment is procedurally and substantively unreasonable.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-40986    Document: 00513641523    Page: 2   Date Filed: 08/17/2016


                                No. 15-40986

      On April 8, 2016, while this appeal was pending, Beltran completed her
term of imprisonment and was released by the Bureau of Prisons. Accordingly,
we consider sua sponte whether Beltran’s appeal is moot.         See Bailey v.
Southerland, 821 F.2d 277, 278 (5th Cir. 1987).
      Although Beltran, a United States citizen, is currently serving a term of
supervised release, she raises no challenge to the term or conditions of her
supervised release.   Rather, she challenges only her now-expired term of
imprisonment. Accordingly, the appeal is DISMISSED AS MOOT. Cf. United
States v. Heredia-Holguin, 823 F.3d 336, 340 (5th Cir. 2016) (en banc).




                                      2